DETAILED ACTION
This Office Action is in response to the application filed on 09 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuki et al. (US 2019/0355857 A1; hereinafter Fuyuki) in view of Maimon (US 2011/0156097 A1; hereinafter Maimon).
In regards to claim 1, Fuyuki teaches an infrared detecting device comprising: 
a semiconductor substrate (11) [0034]; 
a first layer (12) having a first conductivity type on the semiconductor substrate [0037]; 
a light receiving layer (13) on the first layer [0038]; and 
a second layer (14/15) having a second conductivity type on the light receiving layer [0034], 
wherein a part of the first layer, the light receiving layer, and the second layer form a mesa structure (fig. 2), and
at least a part of side surfaces of the mesa structure are covered with a protective layer (80) [0057], and 
part of the protective layer that is in contact with side surfaces of the light receiving layer is made of silicon nitride [0057]. 
Fuyuki appears to be silent as to, but does not preclude, the limitations wherein the light receiving layer contains AlxJn1-xSb (0.05 < x < 0.18). Maimon teaches the limitations wherein the light receiving layer contains AlxJn1-xSb (0.05 < x < 0.18) (claim 16; [0047]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuyuki with the aforementioned limitations taught by Maimon to tune the range of frequency sensitivities for a detector (Maimon [0011]).
In regards to claim 2, the combination of Fuyuki and Maimon teaches the limitations discussed above in addressing claim 1. Maimon further teaches the limitations wherein the light receiving layer contains AlxIn1-xSb (0.06 < x < 0.16)  (claim 16; [0047]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuyuki with the aforementioned limitations taught by Maimon to tune the range of frequency sensitivities for a detector (Maimon [0011]).
In regards to claim 3, the combination of Fuyuki and Maimon teaches the limitations discussed above in addressing claim 1. Maimon further teaches the limitations wherein a layer that is included in the second layer and is in contact with the light receiving layer is made of a material having a band gap larger than a band gap of the light receiving layer (claim 16; [0047]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuyuki with the aforementioned limitations taught by Maimon to tune the range of frequency sensitivities for a detector (Maimon [0011]).
In regards to claim 4, the combination of Fuyuki and Maimon teaches the limitations discussed above in addressing claim 1. Maimon further teaches the limitations wherein a material of a layer that is included in the second layer and is in contact with the light receiving layer is AlyIn1-ySb (0.10 < y - x < 0.40) (claim 18; [0047]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuyuki with the aforementioned limitations taught by Maimon to tune the range of frequency sensitivities for a detector (Maimon [0011]).
In regards to claim 5, the combination of Fuyuki and Maimon teaches the limitations discussed above in addressing claim 1. Fuyuki further teaches the limitations wherein the semiconductor substrate (11) is a GaAs substrate [0035], and a material of a layer that is included in the first layer (12) and is in contact with the GaAs substrate is InSb [0037].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fuyuki and Maimon as applied to claim 1 above, and further in view of Minari et al. (US 2020/0219908 A1; hereinafter Minari).
In regards to claim 6, the combination of Fuyuki and Maimon teaches the limitations discussed above in addressing claim 1. Fuyuki further teaches the limitation wherein at least a part of the side surfaces and at least a part of an upper surface of the mesa structure are covered with the protective layer (80) [0057].
Maimon further teaches the limitations wherein the second layer contains AlzIn1-zSb (0.05 < z < 0.18) (claim 18; [0047]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fuyuki with the aforementioned limitations taught by Maimon to tune the range of frequency sensitivities for a detector (Maimon [0011]).
The combination of Fuyuki and Maimon appears to be silent as to, but does not preclude, the limitations wherein a part of an upper surface of the second layer that forms an interface between the second layer and the protective layer has an oxide of Al and has no oxide of Sb. Minari teaches the limitations wherein a part of an upper surface of the second layer that forms an interface between the second layer and the protective layer has an oxide of Al and has no oxide of Sb (e.g. fig. 47; [0119]: e.g. (18) is Al2O3 between semiconductor layer (12) and protection layer (19)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Fuyuki and Maimon with the aforementioned limitations taught by Minari to have an extra protection layer (Minari [0119]).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812